Exhibit RESTATEMENT OF TRUSTCO BANK SENIOR INCENTIVE PLAN (Formerly, Trustco Bank Executive Incentive Plan) January 1, 2008 TRUSTCO BANK SENIOR INCENTIVE PLAN Table of Contents Page No. ARTICLE I, PLAN OBJECTIVES 1 ARTICLE II, ELIGIBILITY FOR PLAN PARTICIPATION 2 ARTICLE III, PERFORMANCE INCENTIVE FUNDS 3 ARTICLE IV, DEVELOPMENT OF PERFORMANCE INCENTIVE FUND 3 ARTICLE V, DISTRIBUTION OF FUNDS 4 ARTICLE VI, PLAN ADMINISTRATION 4 RESTATEMENT OF TRUSTCO BANK SENIOR INCENTIVE PLAN (Formerly, Trustco Bank Executive Incentive Plan) WHEREAS, Trustco Bank (herein referred to as the “Bank”) maintains the Trustco Bank Executive Incentive Plan (herein referred to as the “Plan”); and WHEREAS, the Bank desires to amend the Plan and to restate the Plan in its entirety effective as of January 1, 2008; NOW, THEREFORE, the Bank does hereby amend and restate the Plan in its entirety effective as of January 1, 2008, to change the name to Trustco Bank Senior Incentive Plan and so that it shall read as follows: ARTICLE I PLAN OBJECTIVES Section 1.1. The underlying objective of this Plan is to assist the Bank to attract, retain and motivate senior personnel by providing outstanding incentive award opportunities and by linking incentive awards to accomplishment of the Bank’s overall business plans and objectives. The senior incentive plan was developed in light of this central objective, as well as the following specific objectives: · To foster and reward teamwork, cohesiveness and collaboration among senior officersin the performance of their assigned responsibilities. · To clearly identify expected performance levels and to provide a mechanism for evaluating and acknowledging the collective effort. · To maximize and focus effectiveness by providing incentives based on a high level of performance. 1 · To ensure that the Bank’s profit plan is used as an operational plan in the management of the Bank. · To ensure stability among the Bank’s senior executive positions. Section 1.2. The Plan is designed to provide participants with the opportunity for annual incentive awards for achievement of objectives as established by the Chief Executive Officer (“CEO”) of the Bank.In addition, prior to payment of any annual incentive awards, a suitable return upon average assets will be required.Incentive award opportunities, therefore, are contingent upon the attainment of performance targets, as well as a reasonable return on average equity.In this manner, the Plan is equitable to both shareholders and the Bank’s management team. ARTICLE II ELIGIBILITY FOR PLAN PARTICIPATION Section 2.1.Participation in this Plan is limited to the following employee positions: 1.
